Citation Nr: 0910144	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied the above claims.

This matter was previously before the Board in September 2008 
at which time it was remanded for additional development.  

During the pendency of this appeal, by rating action dated in 
December 2008, the RO granted the Veteran's claim of service 
connection for a cervical scar.  This represents a complete 
grant of the benefit previously sought on appeal, therefore, 
the issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, in remanding this case, the Board directed 
the RO to schedule the Veteran for a VA examination to 
determine whether he had a lumbar spine disability and/or a 
cervical spine disability that was related to or had its 
onset during service.  The examiner was to opine whether any 
such disability found on examination was consistent with the 
Veteran's active service, and whether the onset was during or 
was otherwise related to service.  In doing so, the examiner 
was to acknowledge the Veteran's report of a continuity of 
symptoms since service.  

In November 2008, the Veteran underwent a VA spine 
examination wherein he was diagnosed with cervical strain and 
lumbar strain.  The examiner opined that the conditions were 
less likely than not related to service.  The examiner based 
his opinion on the fact that there was not enough evidence in 
terms of treatments, or radiological tests, to accept the 
conditions as service related.  The examiner added that there 
were no X-rays or treatments seen within service or within 
one year after service, but there was, however, one note of 
VA treatment in 1978.

Unfortunately, the VA examiner failed to acknowledge the 
Veteran's report of a continuity of symptoms since service, 
and instead relied on medical records and the lack thereof.  
As such, the examination report is not adequate for rating 
purposes, and this matter must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  
In this regard, a remand by the Board confers, as a matter of 
law, the right to compliance with the remand orders.  It 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, in order to comply with the Board's previous 
November 2008 Remand, the RO/AMC is directed to obtain an 
addendum to the November 2008 VA examination report from the 
VA examiner that conducted the examination, if available, so 
as to take into consideration the Veteran's report of a 
continuity of symptoms since service, and to opine whether 
the cervical and lumbar strains found on examination were 
consistent with the Veteran's duties during his period of 
active service or are otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain an addendum to 
the November 2008 VA examination report.  
The claims file and a copy of this Remand 
must be made available to the reviewing 
examiner, and the examiner should indicate 
in the addendum report that the claims 
file was reviewed.

Following a review of the claims file, the 
reviewing examiner (preferably the 
original examiner) is requested to revisit 
the issue of the approximate date of onset 
and etiology of any currently diagnosed 
cervical and lumbar strains, including any 
relationship with the Veteran's period of 
service, in light of the Veteran's report 
of a continuity of symptoms since service.

In doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology since service, which the 
Board finds credible.

It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  A complete rationale 
for any opinion expressed should be 
provided.  The need for further clinical 
examination or testing of the Veteran is 
left to the discretion of the reviewing 
examiner. 

2.  Then readjudicate the Veteran's claim, 
to include consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

